DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 6, 9-13, and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Landphair (U.S. 2011/0035163) in view of Audigie (U.S. 2015/0296702).
Regarding claim 1, Landphair discloses (Fig. 1-2) a system for distributing seeds, the system comprising: a storage tank (12) operable to store a plurality of seeds; a seed-on-demand distribution system (38, 40) operable to transfer at least some seeds of the plurality of seeds from the storage tank to a distribution system outlet; and a dispersion unit (50, 52) having an inlet (54), a first outlet, and a second outlet, the inlet in communication with the distribution system outlet, the first outlet in 
Audigie discloses (Fig. 1) a system for distributing seeds ([0013], lines 3-7) comprising a plurality of meters (9) each operable to meter some of the seeds distributed from a main reservoir (3) from a respective conduit (6).  Audigie teaches that the meters may be volumetric and operable to volumetrically meter seeds, and that such an arrangement is advantageous for certain types of seeds or fertilizer ([0023]).  Audigie also teaches that the arrangement of meters (9) allows for self-regulation of seed distribution to each row from the main reservoir ([0014]).  It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to modify Landphair by providing meters for the secondary conduits as taught by Audigie in order to meter proper amounts of seeds to each row, and to make the meters volumetric to more effectively meter cereals and/or fertilizer.
Regarding claim 2, in the combination above, Landphair further discloses (Fig. 1-2), a first furrow opener (60) operable to create a first furrow and a second furrow opener (60) operable to create a second furrow, wherein the first secondary conduit includes an inlet located at the dispersion unit and an outlet located adjacent the first furrow opener, and wherein the second secondary conduit includes an inlet located at the dispersion unit and an outlet located adjacent the second furrow opener.
Regarding claim 3, in the combination above, Landphair further teaches (Fig. 1-2) the use of a pre-dispersion seed sensor (mass flow rate sensor 100) positioned downstream of the distribution system and configured to sense a seeding rate of the distribution system.  This sensor is used in regulating the distribution system.  It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to similarly arrange a seed sensor positioned downstream of any of the volumetric meters in order to regulate the meters.
Regarding claim 4, in the combination above, Landphair further discloses (Fig. 1-2) a controller (80) in electrical communication (102, 90, 92, 94) with the pre-dispersion sensor (100), wherein the controller is programmed to compare the sensed seeding rate of the distribution system to a desired seeding rate of the distribution system ([0010]-[0014]).  It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to arrange the seed sensor(s) of the above combination in communication with the controller in the same manner in order to compare the seeding rate of the volumetric meter(s) to a desired rate.
Regarding claim 6, in the above combination, as explained, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to arrange a seed sensor positioned downstream of any number of volumetric meters in order to regulate the meter(s).
Regarding claim 9, in the combination above, Landphair further discloses (Fig. 1-2) a controller (80) in electrical communication (102, 90, 92, 94) with the pre-dispersion sensor (100), wherein the controller is programmed to control the seeding rate of the distribution system based on a signal from the pre-dispersion sensor.  Landphair also teaches ([0005]) that a sensor associated with one implement may be used as a proxy for additional implements which may not have a sensor.  It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to arrange a seed sensor of the above combination in communication with the controller in order to control the seeding rate of the volumetric meter(s) based on a signal from the seed sensor.
Regarding claim 10, Landphair discloses (Fig. 1-2) a system for distributing seeds, the system comprising: a storage tank (12) operable to store a plurality of seeds; a dispersion unit (50, 52) having an inlet (54) and a plurality of outlets, the dispersion unit configured to disperse a portion of the plurality of seeds from the storage tank to each outlet of the plurality of outlets; and a plurality of conduits (58), each conduit of the plurality of conduits in communication with a respective outlet of the plurality of 
Audigie discloses (Fig. 1) a system for distributing seeds ([0013], lines 3-7) comprising a plurality of meters (9) each operable to meter the seeds distributed from a main reservoir (3) from a respective conduit (6).  Audigie teaches that the meters may be volumetric and operable to volumetrically meter seeds, and that such an arrangement is advantageous for certain types of seeds or fertilizer ([0023]).  Audigie also teaches that the arrangement of meters (9) allows for self-regulation of seed distribution to each row from the main reservoir ([0014]).  It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to modify Landphair by providing meters for the secondary conduits as taught by Audigie in order to meter proper amounts of seeds to each row, and to make the meters volumetric to more effectively meter cereals and/or fertilizer.
Regarding claim 11, in the combination above, Landphair further discloses (Fig. 1-2) that each conduit of the plurality of conduits includes an outlet (60), wherein each outlet is configured to deposit seeds in a different row.
Regarding claim 12, in the combination above, Landphair further teaches (Fig. 1-2) a pre-dispersion seed sensor (mass flow rate sensor 100), the pre-dispersion sensor positioned downstream of the distribution system and configured to sense a seeding rate of the distribution system.  This sensor is used in regulating the distribution system.  It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to similarly arrange a plurality of seed sensors positioned downstream of any number of the volumetric meters in order to regulate the meters.
Regarding claim 13, in the combination above, Landphair further discloses (Fig. 1-2) a controller (80) in electrical communication (102, 90, 92, 94) with the pre-dispersion seed sensor, wherein the controller is programmed to compare the sensed seeding rate of the distribution system to a desired 
Regarding claim 16, Landphair discloses (Fig. 1-2) a system for distributing seeds, the system comprising: a storage tank (12) operable to store a plurality of seeds; a seed-on-demand distribution system (38, 40) operable to transfer the plurality of seeds from the storage tank to a distribution system outlet; a dispersion unit (50, 52) having an inlet (54) and a plurality of outlets, the inlet in communication with the distribution system outlet, and each outlet of the plurality of outlets in communication with a respective secondary conduit (58) of a plurality of secondary conduits.  Landphair also teaches a pre-dispersion seed sensor (mass flow rate sensor 100) positioned downstream of the distribution system and configured to sense a seeding rate of the distribution system in order to regulate the distribution system.  Landphair does not teach of volumetric meters associated with conduits (58).
Audigie discloses (Fig. 1) a system for distributing seeds ([0013], lines 3-7) comprising a plurality of meters (9) each operable to meter the seeds distributed from a main reservoir (3) from a respective conduit (6).  Audigie teaches that the meters may be volumetric and operable to volumetrically meter seeds, and that such an arrangement is advantageous for certain types of seeds or fertilizer ([0023]).  Audigie also teaches that the arrangement of meters (9) allows for self-regulation of seed distribution to each row from the main reservoir ([0014]).  It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to modify Landphair by providing meters for the secondary conduits as taught by Audigie in order to meter proper amounts of seeds to each row, and to make the meters volumetric to more effectively meter cereals and/or fertilizer.  It would have further been obvious to one having ordinary skill in the art prior to the effective filing date 
Regarding claim 17, in the combination above, Landphair further discloses (Fig. 1-2) a controller (80) in electrical communication (102, 90, 92, 94) with the pre-dispersion seed sensor, wherein the controller is programmed to compare the sensed seeding rate of the distribution system to a desired seeding rate of the distribution system ([0010]-[0014]).  It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to arrange the seed sensors of the above combination in communication with the controller in the same manner in order to compare the seeding rate of the volumetric meters to a desired rate.

Claims 5, 14-15, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Landphair in view of Audigie as applied to claims 4, 10, 13, 16, and 17 above, and further in view of Horsch (U.S. 6,138,591).
Regarding claim 5, Landphair in view of Audigie teaches the elements of claim 4 as described above, and Landphair further teaches (Fig. 1-2) in the combination that the controller is programmed to control the speed of the distribution system if the sensed seeding rate of the distribution system varies relative to the desired seeding rate by more than a predetermined value ([0010]-[0014]).  It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to similarly program the controller to control the speed of the volumetric meter(s) if the sensed seeding rate of the volumetric meter(s) varies relative to the desired seeding rate by more than a predetermined value in order to regulate the performance of the volumetric meter(s).  Landphair in view of Audigie does not teach that the volumetric meters include metering elements driven by electric motors.
Horsch teaches (Col. 2, lines 51-53) that electric motors enable operation and computer-based control of metering devices.  It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to modify Landphair in view of Audigie to utilize electric motors to drive metering elements of volumetric meters.
Regarding claim 14, Landphair in view of Audigie teaches the elements of claim 13 as described above, and Landphair further teaches (Fig. 1-2) in the combination that the controller is programmed to control the speed of the distribution system if the sensed seeding rate of the distribution system varies relative to the desired seeding rate by more than a predetermined value ([0010]-[0014]).  It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to similarly program the controller to control the speed of the volumetric meters if the sensed seeding rate of the volumetric meters varies relative to the desired seeding rate by more than a predetermined value in order to regulate the performance of the volumetric meters.  Landphair in view of Audigie does not teach that the volumetric meters include metering elements driven by electric motors.
Horsch teaches (Col. 2, lines 51-53) that electric motors enable operation and computer-based control of metering devices.  It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to modify Landphair in view of Audigie to utilize electric motors to drive metering elements of volumetric meters.
Regarding claim 15, Landphair in view of Audigie teaches the elements of claim 10 as described above, and Audigie further discloses (Fig. 1) in the combination that each volumetric meter of the volumetric meters includes a fluted (“with grooves”) metering element rotatable about a rotational axis ([0023], lines 1-4).  Landphair in view of Audigie does not teach that the volumetric meters include metering elements driven by electric motors.
Horsch teaches (Col. 2, lines 51-53) that electric motors enable operation and computer-based control of metering devices.  It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to modify Landphair in view of Audigie to utilize electric motors to drive metering elements of volumetric meters.
Regarding claim 18, Landphair in view of Audigie teaches the elements of claim 17 as described above, and Landphair further teaches (Fig. 1-2) in the combination that the controller is programmed to control the speed of the distribution system if the sensed seeding rate of the distribution system varies relative to the desired seeding rate by more than a predetermined value ([0010]-[0014]).  It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to similarly program the controller to control the speed of the volumetric meters if the sensed seeding rate of the volumetric meters varies relative to the desired seeding rate by more than a predetermined value in order to regulate the performance of the volumetric meters.  Landphair in view of Audigie does not teach that the volumetric meters include metering elements driven by electric motors.
Horsch teaches (Col. 2, lines 51-53) that electric motors enable operation and computer-based control of metering devices.  It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to modify Landphair in view of Audigie to utilize electric motors to drive metering elements of volumetric meters.
Regarding claim 19, Landphair in view of Audigie teaches the elements of claim 16 as described above, and Audigie further discloses (Fig. 1) in the combination that each volumetric meter includes a fluted (“with grooves”) metering element rotatable about a rotational axis ([0023], lines 1-4).  Landphair in view of Audigie does not teach that the volumetric meters include metering elements driven by electric motors.
Horsch teaches (Col. 2, lines 51-53) that electric motors enable operation and computer-based control of metering devices.  It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to modify Landphair in view of Audigie to utilize electric motors to drive metering elements of volumetric meters.

Claims 7 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Landphair in view of Audigie as applied to claims 6 and 16 above, and further in view of Riffel (U.S. 2020/0045877).
Regarding claim 7, Landphair in view of Audigie teaches the elements of claim 6 as described above, and Landphair further discloses (Fig. 1-2) a controller (80) in electrical communication (102, 90, 92, 94) with the pre-dispersion seed sensor (mass flow rate sensor 100), wherein the controller is programmed to compare the sensed seeding rate of the distribution system to a desired rate of the distribution system.  It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to similarly arrange the controller in electrical communication with a sensor downstream of any volumetric meter and to program the controller to monitor the seeding rate of the volumetric meter.  Landphair in view of Audigie does not teach comparing the seeding rate of one volumetric meter to another.
Riffel teaches (Fig. 3) determining the uniformity of seed flow through secondary streams of a dispersion unit (11) ([0052], lines 9-14).  In determining the uniformity of seed flow through secondary streams, Riffel effectively teaches the comparison of seed flow through one dispersed pathway to that of another.  It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to program the controller of Landphair in view of Audigie to compare the sensed seeding rate of one volumetric meter to that of another (i.e., comparing the seed flow through one dispersed pathway to another) in order to determine whether seed is being evenly distributed to each row.
Regarding claim 20, Landphair in view of Audigie teaches the elements of claim 16 as described above, but does not teach sensing a number of seeds transferred through volumetric meters.  Riffel teaches (Fig. 3, 10) seed sensors (76) operable to sense a number of seeds, or alternatively a flow rate of seeds, transferred through a discharge outlet of a dispersion unit (11) ([0052], lines 9-11).  It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to substitute the seed counting sensors, taught by Riffel to be used to the same end as flow rate sensor, in as the volumetric meter seed sensors of the combination above.  Doing so would also provide a more precise measurement of the number of seeds planted.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Landphair in view of Audigie and Riffel as applied to claim 7 above, and further in view of Horsch.
Landphair in view of Audigie and Riffel teaches the elements of claim 7 as described above.  Landphair further teaches that the controller is programmed to control the speed of the distribution system based on the seeding rate of the distribution system ([0010]-[0014]).  Riffel further teaches controlling a seed-flow adjustment system in order to evenly distribute flow of seed between dispersed streams ([0066]).  It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the above combination by programming the controller to control the speed of a first volumetric meter if the sensed seeding rate of the first volumetric meter varies relative to the sensed seeding rate of a second volumetric meter by more than a predetermined value in order to regulate evenly-distributed seed flows to each row.  Landphair in view of Audigie and Riffel does not teach that the volumetric meters include metering elements driven by electric motors.




Horsch teaches (Col. 2, lines 51-53) that electric motors enable operation and computer-based control of metering devices.  It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to modify Landphair in view of Audigie and Riffel to utilize electric motors to drive metering elements of volumetric meters.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IAN A NORMILE whose telephone number is (571)272-4527.  The examiner can normally be reached on 8-4 EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THOMAS WILL can be reached on (571) 272-6998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. 

 For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/THOMAS B WILL/Supervisory Patent Examiner, Art Unit 3671                                                                                                                                                                                                        



/I.A.N./Examiner, Art Unit 3671